Citation Nr: 1524224	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine degenerative joint and disc disease, currently evaluated as 30 percent disabling.

2.  Whether the reduction of the disability rating assigned for lumbar spine degenerative joint and disc diseases from 30 percent to 20 percent effective on February 1, 2014, was proper.  

3.  Entitlement to an increased evaluation for right knee degenerative joint disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left knee degenerative joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S. 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1976 to July 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009, November 2009, June 2013, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and North Little Rock, Arkansas.  

A Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in February 2014.  A transcript of the hearing is of record.  At the hearing, the record was left open for 90 days in order to provide the Veteran with an opportunity to submit additional evidence.  The Veteran submitted additional evidence accompanied by a waiver of initial RO review in March 2014.  

The Virtual VA paperless claims system contains a copy of the hearing transcript and additional VA treatment records that were reviewed by the RO prior to the issuance of the March 2013 statement of the case, and the Veterans Benefits Management System (VBMS) contains the additional medical evidence and waiver that was submitted by the Veteran in March 2014.  

The issues of entitlement to an increased evaluation for a lumbar spine disability, the propriety of a reduction of the rating assigned for a lumbar spine disability from 30 percent to 20 percent, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease has been productive of limitation of motion due to symptoms such as pain; objective evidence shows that it is not productive of flexion limited to 30 degrees or extension limited to 15 degrees.  

2.  The Veteran's left knee degenerative joint disease has been productive of limitation of motion due to symptoms such as pain; objective evidence shows that it is not productive of flexion limited to 30 degrees or extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5260-5003 (2014).

2.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5260-5003 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letter was provided prior to the initial adjudication of the claims in July 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran's service treatment records and all identified and available VA and post service treatment records have been obtained.  The Veteran was medically evaluated in conjunction with his claim for a higher rating in June 2009 and in December 2012.  As a whole, the examiners considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left and right knee disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).

In addition, the Veteran had the opportunity to testify in support of his claims during a February 2014 Board hearing.  During the hearing, the VLJ explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Principles and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a uniform rating for the entire appeal period is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right knee degenerative joint disease and left knee degenerative joint disease are each assigned separate 10 percent ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5003. 

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, is Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees, and a maximum 30 percent disability evaluation is assigned when flexion is limited to 15 degrees.  Under Diagnostic Code 5261, a 20 percent disability evaluation is contemplated for limitation of extension to 15 degrees.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A maximum 50 percent disability evaluation is warranted for extension limited to 45 degrees.  

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

For the reasons below, the Board finds that a 10 percent rating is warranted throughout the entire appeal period for each knee.

At the June 2009 VA examination, the Veteran reported that he wore a slip-on knee support and that he used a walking cane intermittently.  He also stated that most of his pain occurred at night, after he had been on his knees walking or standing, and when he would go upstairs.  He noted that he experienced instability when he went down stairs and that he fell going downhill after both of his knees locked on him.  The examiner reviewed a February 2009 magnetic resonance imaging scan (MRI) and March 2009 x-ray that showed medial compartment joint disease that was noted to be minimal and some patellofemoral changes in the right knee.  The examiner noted that the patellofemoral changes explained his trouble going up and down steps, the locking, and his falling.  The reports also showed no joint effusion.  On examination there was crepitation on the right, but not on the left knee.  There was no heat, swelling, or tenderness about the knees and no valgus or varus of any magnitude.  On range of motion testing, the Veteran's extension was to 0 degrees and his flexion was to 140 degrees for each leg.  On repetitive use testing, there was mild pain, but no weakness, fatigability, or loss of endurance.  An accompanying MRI report noted normal anatomy and signal of the anterior cruciate ligaments (ACL), posterior cruciate ligaments (PCL), and medial and lateral collateral ligaments.  

A June 2010 VA treatment record contained a notation that a right knee MRI showed moderate effusion with posteromedial synovial cyst; cartilage deficiencies in the patellofemoral compartment; and no evidence of meniscal tears or ligamentous injuries.  In July 2010, the Veteran denied falling or instability.  A January 2011 treatment record noted that the Veteran had concerns with his chronic back and knee issues, but that the issues did not interfere with his ability to do his IT assignment.  

On VA examination in April 2011, he reported that he wore a brace to support his knees.  The Veteran explained that he would rate his pain as a 0 at rest, a 2 to 3 with daily activity, and with severe activity, such as squatting or climbing stairs, the pain would rise to a 7 on a scale of 0 to 10.  The examiner reported that the right and left knee pain was patellofemoral and it was worse with squatting and kneeling.  The examiner also indicated that the Veterans knees locked and would go out on him.  On examination, the examiner noted that there was no swelling, heat, tenderness, or joint effusion, but that the Veteran had bilateral patellofemoral crepitation.  

A January 2012 treatment record contained a history of falling from his knees giving way.  

At the December 2012 VA examination, the Veteran reported daily pain to the knees with any exertion.  On range of motion testing, right knee flexion was to 110 degrees with objective evidence of painful motion beginning at 110 degrees.  The Veteran's left knee flexion was to 115 degrees with objective evidence of painful motion at 115 degrees.  The Veteran's extension was to 0 degrees for both knees and there was no additional limitation due to repetitive use.  The examiner found that the Veteran had less movement than normal, pain on movement, normal strength, normal anterior, posterior, and medial-lateral stability, no evidence of recurrent patellar subluxation, and no meniscal conditions.  The examiner did note that the Veteran had a slight limp to the right and that he used a cane in the hallway, but that he was able to tip toe and heel walk and tandem without limping across exam room.  Imaging studies of the knee did not document arthritis.  As to occupational impairment, the Veteran worked as a service technician for Bell Atlantic until around 2000.  The Veteran indicated that he was unable to continue due to his knees and his back.  He stated that he was able to walk for one half of one block, he could stand for 15 to 20 minutes, and that he could sit for 10 minutes and then reposition.  The examiner determined that sedentary work would not be affected by the Veteran's disabilities if he was able to reposition his legs.  

At the February 2014 hearing, the Veteran testified that he had to limit his activity and that he experienced functional loss due to symptoms such as pain, instability, popping, and locking of the knees.  

A March 2014 MRI of the left knee contained an impression of sequelae of an old medial meniscal tear with scarring but no definitive acute air present and grade 4 cartilage ulceration in the femoral trochlear cartilage.  A March 2014 MRI of the right knee contained an impression of medial meniscus tear and a suggestion of slight lateral patellar tracking abnormality.  

The evidence of record shows that a higher rating is not assignable on the basis of limitation of motion.  In particular, range of motion testing showed that his left and right leg flexion was not limited to 30 degrees or less and that extension was not limited to 15 degrees or less.  At the 2009 VA examination, bilateral flexion was to 140 degrees and bilateral extension was to zero degrees.  At the December 2012 VA examination, there was no limitation of extension and his flexion was limited to 110 degrees (right knee) and 115 degrees (left knee) with pain starting at 110 degrees and 115 degrees, respectively.  

The Board has considered the Veteran's lay statements that he had functional limitation of his knees due to symptoms such as pain.  The Veteran is competent to report his symptomatology and the Board finds the statements to be credible and corroborated by the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has provided no lay or medical evidence that the symptomatology demonstrated on the VA examinations were inaccurate.  He has also not alleged that he had flexion of the right or left leg that was functionally limited to 30 degrees or less or of extension of the right or left leg that was limited to 15 degrees or less.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the 2009 VA examiner noted no heat, swelling or tenderness, weakness, fatigability, or loss of endurance upon repetition.  Although the 2012 VA examiner noted a slight limp, there was full strength of both knees and the ability to tip toe and heel walk.  

As the Veteran's range of motion was not functionally limited to flexion to 30 degrees or less or extension limited to 15 degrees or less, a rating in excess of 10 percent is not warranted for right or left knee degenerative joint disease.  Additionally, the criteria for two compensable evaluations for limitation of flexion and limitation of extension are not met.  

The Board has also considered whether a higher or separate rating would be warranted under another diagnostic code.  First, as there is no indication that the Veteran presented with ankylosis, the Board finds that a higher or a separate compensable rating is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5256.  

Second, the Board has considered whether a separate or higher rating would be warranted for recurrent subluxation or lateral instability.  The Board finds the Veteran's complaints of a feeling of instability and give-way both competent and credible.  But these assertions are outweighed by the objective findings of record.  After testing and a physical examination, the December 2012 VA examiner determined there was no right or left knee instability and no evidence or history of recurrent patellar subluxation or dislocation.  The 2009 VA examiner noted the patellofemoral changes and explained the Veteran's trouble going up and down stairs, but did not note any objective instability.  Additionally, a 2009 VA MRI noted normal anatomy and signal of the ACL, PCL, medial and lateral collateral ligaments.  Therefore a separate and/or higher rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.  

Third, the Board has considered the Veteran's statements regarding "locking" and the June 2010 VA treatment record that contained a notation of effusion.  However, the evidence of record does not indicate any dislocated semilunar cartilage.  Although the 2014 MRI noted possible old meniscal tears, a 2010 MRI noted no evidence of meniscal tears.  Even if there were dislocation, however, the April 2011 x-ray examination revealed no joint effusions and the 2009 and 2011 VA examiners found no swelling of the knees.  Therefore, the Board finds that a higher or separate rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258 is not warranted.  

Similarly, the Board finds that there was no evidence of the removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, higher or separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5262, and 5263 are not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

To the extent that the Veteran indicated in his May 2013 substantive appeal that the medication that he takes for his service-connected knee disabilities cause drowsiness, dizziness, and blurred vision, which are not contemplated in the rating criteria for the knee and leg, there is no indication that the Veteran's right and left knee disabilities caused marked interference with employment nor frequent hospitalization.  Specifically, the VA treatment records show that the Veteran has not had frequent hospitalization and a January 2011 VA treatment record showed that the Veteran's bilateral knee pain did not affect his IT work.  Furthermore, as only the bilateral knee claims are before the Board, no consideration of combined effects other than of these two disabilities is for consideration.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  



ORDER

Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease is denied.  

Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease is denied.  


REMAND

The Board finds that a remand is necessary in this case for further development.  

First, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Little Rock, Arkansas.

Second, the Veteran was last provided a VA examination in connection with his service-connected lumbar spine degenerative joint and disc diseases in April 2011, which was over four years ago.  There is a suggestion that the service-connected disability has continued to worsen since that time.  Specifically, it was reported in a March 2014 MRI scan that the central/right paracentral disk extrusion at L3-4 was slightly larger than on the prior examination and now contributed to moderate canal stenosis and suspected contact of the right L4 nerve root.  When the record suggests that the disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Furthermore, the MRI scan suggests that the Veteran may have objective neurological manifestations associated with the lumbar spine disability which must evaluated as part of the Veteran's claim for an increased evaluation.  See, 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note I.  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

Third, in a June 2013 rating decision, the RO proposed to decrease the rating for lumbar spine degenerative joint and disc diseases from 30 percent to 20 percent.  Subsequently, in a November 2013 rating decision, the RO decreased the evaluation of lumbar spine degenerative joint and disc diseases from 30 percent to 20 percent, effective February 1, 2014.  At the February 2014 hearing, there was an indication that the Veteran expressed disagreement with the June and November 2013 rating decisions.  The Board construes the expression as a timely notice of disagreement and finds that a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

As a final matter, the issue of TDIU has been raised by the record.  Specifically, in the May 2013 substantive appeal, the Veteran stated that his service-connected disabilities precluded him from a set routine, to include employment.  Thus, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of whether the reduction of the disability rating assigned for lumbar spine degenerative joint and disc diseases from 30 percent to 20 percent effective on February 1, 2014, was proper.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects her appeal.

2.  Request VA medical records from the Little Rock, Arkansas VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After the foregoing development has been completed, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.

The examiner should address the following:

(a) The severity of the Veteran's service-connected lumbar spine disability including all signs and symptoms necessary for rating the disorder.  In particular, the examiner should provide the lumbar range of motion in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion; 

(b) Identify any form of ankylosis;

(c) Identify whether there are incapacitating episodes from the Veteran's intervertebral disc syndrome and if so, indicate the total duration of incapacitating episodes during the past 12 months; 

(d) Identify all neurological manifestations of the lumbar spine disability, and describe their respective severity;

(e) Include a statement as the effect of the Veteran's service-connected connected lumbar spine disability on his occupational functioning and daily activities.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Develop a claim for TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


